internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom-fi p plr-102733-99 ate may legend taxpayer corporation buyer year year date o w j o m i m q i x dear o u u o w w t t u o this responds to your letter dated date requesting a ruling as to the proper treatment of certain amounts received by you as holder of a promissory note upon the early retirement of the note in excess of the outstanding principal plus the accrued and unpaid interest pl plr-102733-99 facts in year taxpayer a shareholder in corporation sold his stock to the the stock sale was agreed to by the parties on date remaining shareholder buyer in consideration for a promissory note given to taxpayer by buyer the note accordance with the terms of the note the parties acknowledged and agreed that the purpose and intent of the sale of stock which gives rise to the note was to pay dollar_figurec to taxpayer both taxpayer and buyer are individuals in the principal_amount of the note was dollar_figurea together with simple interest at a rate of x per annum interest payments under the note totaled dollar_figureb the amount of each installment of principal and each instaliment of interest was separately listed in the note along with the due_date for each payment the installment payments of principal and interest totaled dollar_figurec according to taxpayer the amount of principal payments and interest payments were determined so the parties could achieve the goal of final sales proceeds from principal and interest of dollar_figurec the note also provided that in order to ensure taxpayer receives dollar_figurec in the event of any prepayment whether in part or in full buyer would still be required to pay the entire amount of each installment_payment the difference between the amount listed under the column for payments of interest and the amount of interest actually accrued as of the payment_date would be re-characterized as a prepayment penalty under the terms of the note thus the parties’ intention was that any prepayment was permitted so long as taxpayer still received one hundred percent of each installment_payment the note also provided that if buyer sold or otherwise transferred twenty-five percent or more of the stock of corporation to any person other than each other their lineal_descendants or one or more trusts for the benefit of themselves or their lineal_descendants then the remaining unpaid installment payments of principal and interest in the event listed under the note would become immediately due and payable in full of a transfer causing the note to become due and payable the difference between the amount listed under the column for payments of interest and the amount of interest actually accrued as of the payment_date would be payable as a prepayment penalty in year buyer paid the remainder of installment payments due under the note in preparation of selling corporation thereby invoking the prepayment clause in the note the remaining installment payments under the note amounted to dollar_figured which consisted of dollar_figuree in outstanding principal dollar_figuree in accrued and unpaid interest and dollar_figureg as a prepayment penalty plr-102733-99 issue taxpayer requests that the amount dollar_figureg received as a prepayment penalty under the terms of the note be treated as capital_gain law and analysis under sec_1222 of the internal_revenue_code a capital_gain includes only for purposes of this those gains arising from the sale_or_exchange of a capital_asset letter we have assumed that the note is a capital_asset sec_1271 provides that amounts received upon retirement of a debt_instrument shall be considered as amounts received in exchange for the debt_instrument under sec_1271 however the provisions of sec_1271 are inapplicable to any obligation issued by a natural_person before date the predecessor to sec_1271 is found in sec_1232 repealed in the 1984_act by p l sec_42 effective for tax years ending after date and provided as follows for purposes of this subtitle in the case of bonds debentures notes or certificates or other evidences of indebtedness which are capital assets in the hands of the taxpayer and which are issued by any corporation or by any government or political_subdivision thereof - retirement amounts received by the holder on retirement of such bonds or other evidences of indebtedness shall be considered as amounts received in exchange therefor in the instant case the note was issued by a natural_person prior to date and therefore sec_1271 does not provide sale_or_exchange treatment to the amounts received by taxpayer upon the prepayment of the note taxpayer argues that even though sec_1232 has been repealed it is still applicable to the transaction in issue and supports treating the prepayment penalty as capital_gain sec_1232 was repealed effective for taxable years ending after date and hence does not apply to the retirement of the note the repeal of sec_1232 was not conditioned upon a taxpayer falling within the provisions of sec_1271 or otherwise receiving sale_or_exchange treatment from another provision of the code or regulations even if sec_1232 were to apply to the early retirement of the note it would not give the transaction sale_or_exchange treatment by its terms sec_1232 only applied to indebtedness issued by a corporation or a government or political plr-102733-99 subdivision thereof there is nothing to indicate that congress intended to extend sale_or_exchange treatment to the retirement of indebtedness issued by natural persons prior to date in fact the specific language of sec_1271 signals a recognition by congress that before date the code did not provide sale_or_exchange treatment to the retirement of indebtedness issued by natural persons taxpayer also argues that the prepayment penalty should be treated as a capital for support taxpayer refers gain because it is not the economic equivalent of interest to 882_f2d_832 cir rev'g 90_tc_36 and phoenix mutual life_insurance co v commissioner t c in prudential ins co of america v commissioner the taxpayer was an insurance_company that made mortgage loans to corporate and non-corporate borrowers containing prepayment charges upon prepayment of the loan with respect to its dispute with the commissioner the taxpayer conceded that the prepayment charges on mortgage loans to non-corporate borrowers should be treated as gross_investment_income under sec_804 and therefore the third circuit addressed only the issue of the treatment of prepayment charges on mortgage loans to corporate borrowers in addition while the third circuit did reject the argument that prepayment charges are interest equivalents it did not decide that prepayment charges are capital_gains to the contrary the third circuit recognized that some prepayment charges qualify for long-term_capital_gain treatment while other prepayment charges do not and stated other if not most prepayment penalties still will be treated as gross_investment_income because they do not qualify for long-term_capital_gain treatment for example for the tax years in question the taxpayer treated the prepayment penalties received from non-corporate borrowers as gross_investment_income under sec_804 mortgages to non- corporate borrowers do not qualify as capital assets or for capital_gain treatment under sec_1232 id pincite in phoenix mutual life_insurance co v commissioner supra the taxpayer also was an insurance corporation that made mortgage loans to corporate borrowers as part of its investment activities upon prepayment the taxpayer was to receive prepayment premiums in excess of the outstanding principal balances and accrued interest on the issue in question the tax_court stated if such divergent treatment of prepayment premiums on corporate versus non-corporate mortgages does not seem intuitively logical it must be recalled that such treatment is a result of the common_law rule that retirement is not a sale_or_exchange and of congress’ decision in the plr-102733-99 revenue act of to single out obligations issued by corporations and governments or political subdivisions for statutory_sale or exchange treatment id pincite based upon a review of sec_127 a its predecessor sec_1232 and relevant case law it is clear that amounts received upon retirement of debt issued by natural persons prior to date do not receive sale_or_exchange treatment and therefore do not qualify as capital_gain conclusion amounts received by taxpayer upon early retirement of the note in excess of outstanding principal amounts plus accrued and unpaid interest do not qualify as capital_gain but instead represent ordinary_income on the disposition of the note except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel financial institutions products by a sthe- klee hend william blanchard senior technician reviewer branch 20s
